                Case 2:10-cr-00069-RAJ Document 74 Filed 08/03/20 Page 1 of 1




 1                                                  THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8   UNITED STATES OF AMERICA,                      )   No. CR10-069-RAJ
                                                    )
 9                    Plaintiff,                    )   ORDER GRANTING
                                                    )   MOTION TO FILE
10               v.                                 )   OVERLENGTH REPLY
                                                    )
11   DONDANOVA DOMINIQUE LEWIS,                     )
                                                    )
12                    Defendant.                    )
                                                    )
13
14
              Upon the motion of Defendant to file an overlength reply brief in excess of the
15
     six-page limitation imposed by Local Rule 12(b)(5) of the Rules of the United States
16   District Court for the Western District of Washington, and the Court finding good
17   cause,
18            IT IS HEREBY ORDERED that Defendant’s Motion (Dkt. #72) is GRANTED.
19   Leave of court is hereby granted for Defendant to file a Reply not to exceed 10 pages.

20            DATED this 3rd day of August, 2020.

21
22
                                                         A
                                                         The Honorable Richard A. Jones
23
                                                         United States District Judge
24
25
26

                                                                   FEDERAL PUBLIC DEFENDER
       ORDER GRANTING MOTION                                          1601 Fifth Avenue, Suite 700
       TO FILE OVERLENGTH REPLY                                         Seattle, Washington 98101
       (USA v. Lewis, CR10-069-RAJ) - 1                                            (206) 553-1100
